Title: To James Madison from Elisha Babcock, 3 November 1808
From: Babcock, Elisha
To: Madison, James



Sir,
Hartford 3d. Novr. 1808

Trusting in your goodness to excuse my troublg. you with my private concern, I have taken the liberty of addressing you, to inform you that my son James Babcock has been regularly bred to The Mercantile business, and has been for severall years, in the employ of The Hon. Wm. King & others, under the Firm of Frazier, Savage & Co. Boston in whose employ he has been Supercargo of a Ship to Italy & France, which business they intended he should have pursued had it not been for existing circumstances.  He is now out of business, but wishes not to be idle.  The little property he had made in the voyage is now in the hands of a Gentn. in France, from whom he has of late received advice that it is ready to be paid over to him or his order.  He very earnestly solicits me to request of you the favour of an Appointment to be the bearer of dispatches from our Government to either of the Beligerent powers, should a person be wanted for that business.  I am confident he can procure letters of recommendation as to his abilities and integrity from the first characters in Boston, as well as in this State, if necessary.  Joel Barlow Esqr. is somewhat acquainted with his character, to whom if reference is had, am confident will give satisfactory information.  He speaks the French Language, which may perhaps be a favorable circumstance.  I am Sir with the greatest Respect Your very humble Servt.

Elisha Babcock

